DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.
With regards to the previous 112b rejections are withdrawn due to the amendments. 
With regards to the 102 rejections under Chung Applicants arguments are not persuasive. Applicants argue “do not mention detecting a touch input from a user on a display screen based on first signals from sense lines of the display screen and generating electrocardiogram data for the user based on second signals from drive lines of the display screen.” The lines on the screen are channels or traces, “drive lines” is a functional element to the lines meaning they are having a signal driven on them. In ECG mode they are disconnected from the drivers and the signal is gathered on them. Examiner included an in the alternative to explicitly recite lines being both driven/sense, if it is deemed that Chung does not recite the “drive lines” being used for sensing. Thus the reference or in the alternative references do recite two modes the first for touch the second for ECG with the drive lines being used for sensing the ECG data.   
Examiner further notes that additional references reciting switching from mutual capacitance to self-capacitance sensing are recited in the conclusion section.  

Claim Interpretation
Upon further review of specification Examiner notes that under at least one interpretation the electrode and drive line can be the same thing, see [0025]: 
As mentioned above, in some examples, the touch controller 104 causes the display screen 102 to act in a second mode in which at least some of the drive lines 106 are converted to electrodes that measure changes in self-capacitance when the user touches the display screen 102. The changes in self-capacitance are used by the touch controller 104 to derive ECG data for the user.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 17, 19, 21, 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites “drive lines” and later recite “generate electrocardiogram data for the user based on second signals from the drive lines”. However this is unclear, the “drive” in drive lines implies a functional use of the lines, i.e. those lines have a signal driven on them. Applicants appear to be claiming the use of the “drive lines” as being “sense lines”, which is counter to the functional element. In summary it’s unclear how the “drive lines” are being used to sense the second signals as they are driving lines having signals driven on them.  Are the plurality of drive lines and plurality of sense lines the same lines?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-9, 17, 19, 21, 28-32 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Chung (Gih-Sung Chung et al. US 20160342241) hereinafter Chung or, in the alternative, under 35 U.S.C. 103 as obvious over Chung in view of Wingard (Philip Wingard, US 20190384444) hereinafter Win.
Regarding claim 1, an interpretation of Chung discloses an electronic user device comprising: 
a display screen (Display 160 Fig. 1, [0082], [0086] see also Figs. 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B) including a plurality of drive lines (Channels 511-514 or 521-524 Fig. 5B, [0148], [0160] see also Figs. 5A,5C-5E, 6A-6D, 7, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B; Examiner notes that structurally the “drive lines” and “sense lines” are the same structures see Applicants [0016] stating both are “(e.g., electrical traces, metal wires)” Applicants appear to be distinguishing them by their intended use. Examiner does not that there is a signal generator recited which drives signal) and a plurality of sense lines (the other of Channels 511-514 or 521-524 Fig. 5B, [0148], [0160] see also Figs. 5A,5C-5E, 6A-6D, 7, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B);
memory ([0005], [0073], [0076]); 
machine-readable instructions ([0075]-[0079]); and 
a processor (Processor 120 Fig. 1, Processor 210 Fig. 2, [0073], [0075], [0100]-[0101]) operatively coupled to the display screen (Processor 120 connected to Display 160 Fig. 1, Fig. 2, [0073], [0086]), the processor to execute the machine readable instructions ([0075]-[0079]) to: 
cause ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) a drive signal generator to transmit a drive signal to respective ones of the plurality of drive lines ([0164], [0166] see also [0157]-[0163], [0165]-[0167], Figs. 5A-5E) to cause the display screen to operate in a first display screen mode (Fig. 4A, [0144]-[0145], [0149] see also [0157]-[0165], Figs. 4A, 5A-5E, 8A, 10-11, 29);
detect a touch input from a user on the display screen (Fig. 4A, [0144]-[0145], [0149] see also [0157]-[0165], Figs. 4A, 5A-5E, 8A, 10-11, 29) based on first signals from the sense lines when the display screen is operating in the first display screen mode ([0144]-[0145], [0160], [0166]); 
generate electrocardiogram data for the user based on second signals ([0148], [0169]- [0171]) from the drive lines ([0148], [0150] including “When the electronic device 101 senses the ECG, the electronic device 101 may release a connection between a circuit for determining the touch position, for example, a driver for scanning and the touch panel”, [0165] including “In this case, the electronic device 101 may release an electric connection to make a processing module for the ECG sensing separated from the touch pane”, [0166]-[0167], [0171]; the reference recites gathering ECG data through channels and detouring around the drivers (601, 602 i.e. the elements that are connected to each of the x and y channels and drive signal through the x and y based channels)) when the display screen is operating in a second display screen mode ([0148], [0150], [0165]-[0167], [0169]), the second signals indicative of electrical activity of the user ([0148], [0150], [0165]-[0167]).
	
	In the alternative if it is determined that does not explicitly disclose receiving or detecting signals “based on” the “drive lines”, this this is shown by Win. The Win reference recites the lines/channels (or electrodes in Win) are each connected to the driver module/signal generation and the sensor/determination module. Thus each of the lines is able to either drive a signal or sense a signal as desired, and includes receiving an resulting signal by the driven electrode ([0017]-[0019] including “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive.”, [0028], [0051]-[0053], [0064] see also [0054]-[0062], Figs. 3-4; the reference discloses various capacitive touch sensing implementations and may utilize “utilize any combination of sensor components and sensing technologies” (which includes the combination of  self and mutual capacitance sensing) as well as all “sense electrodes” being attached to the detector and driving circuitry thus able to be driven or used for detecting). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the channels, drivers, touch and ECG modes and that the lines are not connected to the drivers in ECG mode sensing as discussed in Chung to include the method of driving an electrode and receiving data at the same electrode as recited in Win because as shown by gathering an electrical signal from a touch device is known in the art and yields the predictable result of gathering the electrical data, with lines that can be set to drive or detect. 

 Regarding claim 2, an interpretation of Chung wherein the processor is to cause the display screen to operate in the second display screen mode based on the touch input from the user ([0144] including “According to an embodiment, the electronic device 101 may determine the operation mode based on a user's input.”, [0194] see also Figs. 4A-4B, 8A-8B, 10).

 Regarding claim 4, an interpretation of Chung further discloses an amplifier in communication with a first one of the plurality of drive lines ([0169], [0177] see also Figs. 6A-6E).

 Regarding claim 5, an interpretation of Chung further discloses wherein the at least first one of the plurality of drive lines is to: transmit the drive signal when the display screen is operating in the first display screen mode ([0150], [0162], [0165]-[0166] see also [0157]-[0161], [0163]-[0164]); and generate the second signals indicative of a change in capacitance when the display screen is operating in the second display screen mode ([0170] see also [0109]-[0110]).
In the alternative if it is determined that does not explicitly disclose receiving or detecting signals “based on” the “drive lines”, this this is shown by Win. The Win reference recites the lines/channels (or electrodes in Win) are each connected to the driver module/signal generation and the sensor/determination module. Thus each of the lines is able to either drive a signal or sense a signal as desired, and includes receiving an resulting signal by the driven electrode ([0017]-[0019] including “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive.”, [0028], [0051]-[0053], [0064] see also [0054]-[0062], Figs. 3-4; the reference discloses various capacitive touch sensing implementations and may utilize “utilize any combination of sensor components and sensing technologies” (which includes the combination of  self and mutual capacitance sensing) as well as all “sense electrodes” being attached to the detector and driving circuitry thus able to be driven or used for detecting). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the channels, drivers, touch and ECG modes and that the lines are not connected to the drivers in ECG mode sensing as discussed in Chung to include the method of driving an electrode and receiving data at the same electrode as recited in Win because as shown by gathering an electrical signal from a touch device is known in the art and yields the predictable result of gathering the electrical data, with lines that can set to drive or detect. 

Regarding claim 6, an interpretation of Chung further discloses wherein the plurality of drive liens are to generate a first set of sensor signals in response to a first touch of the user on the display screen when the display screen is operating in the second display screen mode ([0148] including “When the operation mode is the ECG sensing mode, the electronic device 101 may sense the ECG by using the electric signals from the touch panel in operation 430. For example, the electronic device 101 may acquire electric signals from at least two areas of the touch panel . . . The first area is an area corresponding to a first touch and may correspond to one or more channels of the touch panel, and the second area is an area corresponding to a second touch and may correspond to one or more channels of the touch panel.”, [0170], [0200]-[0202] see also Figs. 6A-6E, 12A-12B, 22B; First set of second signals are from one of the two locations and the second set of second signals are from the other location) and generate a second set of the second signals in response to a second touch of the user on the display screen when the display screen is operating in the second display screen mode ([0148], [0170], [0200]-[0202] see also Figs. 6A-6E, 12A-12B, 22B), the processor to: 
calculate a difference between the first and second set of second signals ([0094], [0148], [0168], [0170]); and 
output electrocardiogram data for the user based on the difference ([0155]-[0156], [0256], [0258] see also [0094], [0148], [0168], [0170]).

In the alternative if it is determined that does not explicitly disclose receiving or detecting signals “based on” the “drive lines”, this this is shown by Win. The Win reference recites the lines/channels (or electrodes in Win) are each connected to the driver module/signal generation and the sensor/determination module. Thus each of the lines is able to either drive a signal or sense a signal as desired, and includes receiving an resulting signal by the driven electrode ([0017]-[0019] including “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive.”, [0028], [0051]-[0053], [0064] see also [0054]-[0062], Figs. 3-4; the reference discloses various capacitive touch sensing implementations and may utilize “utilize any combination of sensor components and sensing technologies” (which includes the combination of  self and mutual capacitance sensing) as well as all “sense electrodes” being attached to the detector and driving circuitry thus able to be driven or used for detecting). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the channels, drivers, touch and ECG modes and that the lines are not connected to the drivers in ECG mode sensing as discussed in Chung to include the method of driving an electrode and receiving data at the same electrode as recited in Win because as shown by gathering an electrical signal from a touch device is known in the art and yields the predictable result of gathering the electrical data, with lines that can set to drive or detect. 


 Regarding claim 7, an interpretation of Chung further discloses wherein the drive lines define a first electrode proximate to a first edge of the display screen and a second electrode proximate to a second edge of the display screen opposite the first edge (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B; For example, the first and second “electrodes” are represented by elements in the portions of the device/display represented by 1211 and 1212).

 Regarding claim 8, an interpretation of Chung further discloses wherein the processor is to: 
detect a first touch input by the user proximate to the first edge of the display screen (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B); 
detect a second touch input by the user proximate to the second edge of the display screen (Figs. 12A, 22B, [0148], [0200]-[0202] see also [0148], [0170], Figs. 6A-6E, 12B; and 
cause the display screen to switch from operating in the first display screen mode to operating in the second display screen mode based on the first touch input and the second touch input ([0147], [0197] see also [0256], Figs. 4A, 8A, 10-11, 29).

Regarding claim 9, an interpretation of  Chung further discloses wherein the display screen is a first display screen, the electronic user device further including a second display screen, the second display screen to operate in the first display screen mode when the first display screen is operating in the second display screen mode (Fig. 12a see also [0085], [0156], [0204], Fig. 22B; the guidance mode can be displayed on the first display while the reading is viewed on a second screen of display such as picture in picture or sub-portion).

Regarding claim 28 an interpretation of Chung further discloses wherein the processor is to cause the display screen to switch from operating in the first display screen mode to operating in the second display screen mode in response to detecting the first touch input and the second touch input for a predetermined period of time ([0193] including “Before determining one of the ECG sensing mode and the touch position determination mode, the electronic device 101 may operate in the touch position determination mode . . . The user may touch a plurality of areas on the touch panel. The touch panel may output electric signals corresponding to touch inputs.”, [0196] including “the electronic device 101 may determine whether the user's intention corresponds to the ECG sensing or the touch according to whether the touch time is longer than the threshold.” See also [0144]-[0149]).
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based on multiple touches and using touch duration threshold. 

Regarding claim 29 an interpretation of Chung further discloses wherein the processor is to cause the display screen to switch from operating in the second display screen mode to operating in the first display screen mode in response to detecting removal of the touch input from the display screen ([0193] including “Before determining one of the ECG sensing mode and the touch position determination mode, the electronic device 101 may . . . operate in the ECG sensing mode”, [0196] including “the electronic device 101 may determine whether the user's intention corresponds to the ECG sensing or the touch according to whether the touch time is longer than the threshold.” See also [0144]-[0149]; Thus it can be operating in the ECG mode and run a threshold touch determination (i.e. how long until a touch is removed) determination).
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based touch duration threshold. 

 Regarding claim 17, an interpretation of Chung discloses least one non-transitory computer readable storage medium (Figs. 1-3, [0076]-[0077], [0086]) comprising instructions that, when executed, cause a machine to: 
Instruct ([0099], [0144]-[0145]; processor/controller determines if in touch position determination or ECG sensing mode and acts accordingly) a drive signal generator to generate drive signals ([0164], [0166] see also [0157]-[0163], [0165]-[0167], Figs. 5A-5E) to cause a display screen (Display 160 Fig. 1, [0082], [0086] see also Figs. 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B) of an electronic user device to operate in a first mode ([0099], [0144]-[0145] see also Figs. 4A, 8A, 10-11, 29; Various recited figures and paragraphs disclose determining operation mode), the display screen including drives lines (Channels 511-514 and 521-524 Fig. 5B, [0160] see also Figs. 5A-5E, 6A-6D, 9A-9C, 12A-12B, 14A-14B, 18A-18D, 20, 22A-22B) to transmit drive signals and sense lines to generate signal data indicative of a touch of a user on the display screen based on the drive signals when the display screen is operating the first mode  ([0164], [0166] see also [0144]-[0145], [0157]-[0163], [0165]-[0167], Figs. 5A-5E); and 
generate electrocardiogram signal data for the user based on second signal data ([0148], [0169]- [0171]) generated by the drive lines ([0148], [0150] including “When the electronic device 101 senses the ECG, the electronic device 101 may release a connection between a circuit for determining the touch position, for example, a driver for scanning and the touch panel”, [0165] including “In this case, the electronic device 101 may release an electric connection to make a processing module for the ECG sensing separated from the touch pane”, [0166]-[0167], [0171]; the reference recites gathering ECG data through channels and detouring around the drivers (601, 602 i.e. the elements that are connected to each of the x and y channels and drive signal through the x and y based channels)) when the display screen is operating in a second mode ([0148], [0150], [0165]-[0167], [0169]), the second signal data indicative of electrical activity of the user ([0148], [0150], [0165]-[0167]).
In the alternative if it is determined that does not explicitly disclose receiving or detecting signals “based on” the “drive lines”, this this is shown by Win. The Win reference recites the lines/channels (or electrodes in Win) are each connected to the driver module/signal generation and the sensor/determination module. Thus each of the lines is able to either drive a signal or sense a signal as desired, and includes receiving an resulting signal by the driven electrode ([0017]-[0019] including “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive.”, [0028], [0051]-[0053], [0064] see also [0054]-[0062], Figs. 3-4; the reference discloses various capacitive touch sensing implementations and may utilize “utilize any combination of sensor components and sensing technologies” (which includes the combination of  self and mutual capacitance sensing) as well as all “sense electrodes” being attached to the detector and driving circuitry thus able to be driven or used for detecting). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the channels, drivers, touch and ECG modes and that the lines are not connected to the drivers in ECG mode sensing as discussed in Chung to include the method of driving an electrode and receiving data at the same electrode as recited in Win because as shown by gathering an electrical signal from a touch device is known in the art and yields the predictable result of gathering the electrical data, with lines that can set to drive or detect. 

 Regarding claim 19, an interpretation of Chung further discloses wherein the a first portion of the drive lines define a first electrode and a second portion of the drive lines define a second electrode ([0148], [0160] see also Figs. 5B, 6A-6D, 12A-12B, 20, 22A-22B), the second signal data including signals generated by the first electrode and signals generated by the second electrode ([0148] including “When the operation mode is the ECG sensing mode, the electronic device 101 may sense the ECG by using the electric signals from the touch panel in operation 430. For example, the electronic device 101 may acquire electric signals from at least two areas of the touch panel . . . The first area is an area corresponding to a first touch and may correspond to one or more channels of the touch panel, and the second area is an area corresponding to a second touch and may correspond to one or more channels of the touch panel.”, [0170], [0200]-[0202] see also Figs. 6A-6E, 12A-12B, 22B), and the instructions, when executed, cause the machine to generate electrocardiogram signal data for the user based on signals from the first electrode and the signals from the second electrode ([0094], [0148], [0168], [0170]).
In the alternative if it is determined that does not explicitly disclose receiving or detecting signals “based on” the “drive lines”, this this is shown by Win. The Win reference recites the lines/channels (or electrodes in Win) are each connected to the driver module/signal generation and the sensor/determination module. Thus each of the lines is able to either drive a signal or sense a signal as desired, and includes receiving an resulting signal by the driven electrode ([0017]-[0019] including “Sensor electrodes may be dedicated transmitters or receivers, or may be configured to both transmit and receive.”, [0028], [0051]-[0053], [0064] see also [0054]-[0062], Figs. 3-4; the reference discloses various capacitive touch sensing implementations and may utilize “utilize any combination of sensor components and sensing technologies” (which includes the combination of  self and mutual capacitance sensing) as well as all “sense electrodes” being attached to the detector and driving circuitry thus able to be driven or used for detecting). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the channels, drivers, touch and ECG modes and that the lines are not connected to the drivers in ECG mode sensing as discussed in Chung to include the method of driving an electrode and receiving data at the same electrode as recited in Win because as shown by gathering an electrical signal from a touch device is known in the art and yields the predictable result of gathering the electrical data, with lines that can set to drive or detect. 

Regarding claim 21 an interpretation of Chung further discloses to further cause the machine to cause the display screen to operate in the second mode based on the first signal data from the sense lines ([0144]-[0145], [0194] see also [0146]-[0149], Figs. 4A-4B, 8A-8B, 10).

Regarding claim 30 an interpretation of Chung further discloses to further cause the machine to cause integrator circuitry to perform an integration of the second signal data when the display screen is operating in the second mode ([0143], [0150], [0165], [0171] see also [0118]; the data goes to the integrator circuitry in ECG mode); and cause the integrator circuitry to refrain from processing the first signal data indicative of the location of the touch when the display screen is operating in the first mode ([0143], [0150], [0165], [0171] see also [0118]; As discussed the data does not go to the integrator circuit if the is not detouring the drivers).

Regarding claim 31 an interpretation of Chung further discloses to further cause the machine to determine a health metric for the user based on the electrocardiogram signal data ([0155]-[0156], [0256], [0258] see also [0094], [0148], [0168], [0170]; e.g. Examiner would consider the calculated ECG  based on the ECG signal data to be a “health metric”).

Regarding claim 32 an interpretation of Chung further discloses to further cause the machine to cause the display screen to switch from operating in the first mode to operating in the second mode in response to the first signal data generated by the sense lines being indicative of a first touch and a second touch simultaneously at two different locations on the display screen for a predetermined period of time ([0193] including “Before determining one of the ECG sensing mode and the touch position determination mode, the electronic device 101 may operate in the touch position determination mode . . . The user may touch a plurality of areas on the touch panel. The touch panel may output electric signals corresponding to touch inputs.”, [0196] including “the electronic device 101 may determine whether the user's intention corresponds to the ECG sensing or the touch according to whether the touch time is longer than the threshold.” See also [0144]-[0149]).
The Examiner believes Chung recites the claimed touch and time based determination for determining mode. In arguendo, even if the determination may not be explicitly cited, a skilled artisan would recognize that it would be obvious and predictable result in view of the recitations of making determination based on multiple touches and using touch duration threshold. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: references recited in the previous actions; US 20130155007 to Huang et al. discloses a touch screen that can act as either a self-capacitance touch sensor or a mutual capacitance device using a set of switches, thus a driving element can also be used to sense; US 20180004324 to Park see Fig. 2b; US 20160147367 see Fig. 1 and [0060] – recited different modes and activating/deactivating (or refraining) portions of a touch screen in conjunction with modes as well as gathering/determining ECG readings; US 20130215042 see [0026]; US 20160228015 to Akhbardeh et al. see Figs. 4-5 and related paragraphs disclose gathering ECG data from a screen with drivelines; KR 20100044384 see Figs. 6-9 and related paragraphs disclose gathering ECG data from a screen with drivelines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	29 August 2022